      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                         Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;

             Plaintiffs,

      vs.

RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.



 PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
    TO DEFENDANT MARGARET ZACHARIAS, in her Capacity as
 ADMINISTRATOR OF THE ESTATE OF RAVI KUMAR ZACHARIAS

      Plaintiffs Derek Carrier and Dora Carrier (“Plaintiffs”), pursuant to Rules 26

and 34 of the Federal Rules of Civil Procedure, propound their First Request for

Production of Documents to Defendant, Margaret Zacharias, in her Capacity as

Administrator of the Estate of Ravi Kumar Zacharias, (“You” or “Defendant”), and


                                           1
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 2 of 12




request that Defendant produce the documents requested within thirty (30) days of

the date of service at the offices of the undersigned counsel.

                                   DEFINITIONS

      Unless otherwise specified, the terms set forth below have the following

meaning:

      1.     “You,” “Your,” or “Defendant” means Margaret Zacharias, in her

Capacity as Administrator of the Estate of Ravi Kumar Zacharias, and any of its

affiliates, subsidiaries, divisions, segments, predecessors, successors, officers,

directors, employees, representatives, or agents.

      2.     “Accounting” means the process and means of recording financial

transactions pertaining to Your business.

      3.     “Communication” means any mode or method of contact from the

transmission, dissemination, request for, or receipt of information of any kind

including thoughts, mental impressions, ideas, suggestions, etc., conveyed in any

format, and by any means or medium whatsoever. This shall include, but shall not

be limited to, all statements, admissions, denials, inquiries, discussions,

conversations, negotiations, agreements, contracts, understandings, meetings,

telephone conversations, voice messages, letters, correspondence, notes, telegrams,

telexes, emails advertisements, or any other form of written or verbal intercourse.

                                            2
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 3 of 12




The requests include communication to, from, or within a corporate entity or

organization and include any and all communications by, between, and among its

representatives, employees, agents, advisors, brokers, or attorneys (except when

privileged).

      4.       The term “Documents” shall have the broadest meaning permissible

and includes, without limitation, the following items, whether printed, recorded,

filmed, reproduced by any other mechanical process, or written or produced by

hand, and including all originals, masters, copies, drawings or reproductions by

any means of any such material, namely: agreements, contracts and memoranda of

understanding; assignments; licenses, correspondence and communications;

cablegrams; telex messages; reports, notes and memoranda; summaries; minutes

and records of telephone conversations, meeting and conferences, reports and/or

summaries of investigations; statement of persons having knowledge of relevant

facts; opinions and reports of experts and consultants; patents; registration marks;

copyrights and applications for any of them; opinions of counsel, sales records,

including purchase orders, order acknowledgment and invoices; books of account;

statements, bills, checks and vouchers; brochures; pamphlets; catalogs and catalog

sheets, sales literature and sales promotion material; advertisements; displays,

brochures, circulars; and trade letters, notices and announcements, press publicity,

                                          3
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 4 of 12




trade and public releases; diaries; histories, ledgers; charts; diagrams; blueprints;

sketches; models; prototypes and any other tangible object not otherwise described

herein.

      5.     In addition, the term “Documents” includes “electronic data,” which

means the original and any non-identical copies and drafts of mechanical,

facsimile, electronic, magnetic, digital, or other programs (whether private,

commercial, or work-in-progress); programming notes, instructions, comments or

remarks; program change logs and activity listings of electronic mail receipts

and/or transmittals; output resulting from the use of any software program,

including word processing Documents, spreadsheets, database files, charts, graphs

and outlines; electronic mail; operating systems; source code of all types;

programming languages, linkers and compilers; peripheral drivers; PRF files;

ASCII files; and any and all miscellaneous files and/or file fragments, regardless of

the media on which they reside and regardless of whether said electronic data

consists in an active, deleted file, or file fragments. Electronic data includes any

and all items stored on computer memories or computer chips, including, but not

limited to, EPROM, PROM, RAM, and ROM; hard disks; floppy disks; CD-ROM,

Bernoulli Boxes, and their equivalent; magnetic tape of all types; microfiche; and

punched media or any other vehicle for digital storage and/or transmittal. The term

                                           4
       Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 5 of 12




includes all Electronic Bulletin Board Services, including all levels of access, sub-

boards, conferences, and all information contained therein.

      6.     “Decedent” means Decedent Ravi Kumar Zacharias.

      7.     “Donation” means anything of monetary value given to Decedent

and/or the Estate by a Person who is not an employee, agent, or officer of Decedent

and/or the Estate.

      8.     “Donor” means a Person who is not an employee, agent, or officer of

Decedent and/or the Estate who has given a Donation.

      9.     “Estate” refers to the Estate of Ravi Kumar Zacharias, which includes

its agents, servants, employees, employers, representatives, co-venturers,

associates, independent contractors, predecessors in interest and/or other business

names and/or any entities in which the Estate is a member, manager, or

stockholder, or any affiliated entity.

      10.    “Identify” means, when referring to a person, to give, to the extent

known, the person’s full name, present or last known address, and, when referring

to a natural person, the present or last known place of employment.

      11.    “Person(s)” means any natural person or any business, charitable,

religious, legal, or governmental entity or association.

      12.    “Plaintiffs” means and refers to Plaintiffs Derek Carrier and Dora

                                          5
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 6 of 12




Carrier.

      13.    “Relating to,” “Referring to,” “Regarding,” or “Reflecting” means in

any way directly or indirectly concerning, referring to, disclosing, describing,

confirming, supporting, evidencing, representing, clarifying, supporting, or

contradicting.

      14.    “Support” means referring to, concerning, responding to, reflecting,

indicating, commenting on, regarding, discussing, showing, evidencing,

describing, implying, analyzing, or consulting.

      15.    The words “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope hereof any information which

might otherwise be construed as to be outside the scope of these discovery

requests.

                                 INSTRUCTIONS

      1.     In producing documents, you are to furnish all responsive documents

in your possession, custody, or control, or known to be available to you, regardless

of whether such documents are possessed directly by you or your attorneys, agents,

current, and past employees; current and past officers; and current and past

directors or representatives, and whether they are maintained at any of your

locations, offices, employees’ homes, employees’ offices, employees’ storage

                                          6
       Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 7 of 12




archives, or in archives or in any other locations (including back-up tapes, emails,

or other data) or with any persons related to you.

      2.     Each request includes a request for the original and all copies,

preliminary drafts, or versions of documents that differ in any respect from the

original document, such as difference in form or content, or differences by reason

of handwritten notes or comments. If you are not able to produce the original of

any document, please produce the best available copy and all non-identical copies,

including drafts. The requests include all attachments and enclosures of documents

produced.

      3.     All documents shall be produced as they are kept in the ordinary

course of business or shall be organized in a manner clearly identifying and

indicating the documents or tangible things that are being produced in response to

each request, as well as the source of such retrieval.

      4.     Any documents available in an electronic format shall be so provided

in the following format: All documents should be produced with a .dii load file. If

the original file is a native file, a delimited text file should include all metadata

fields. Excel files and database files should be provided in native format with a .dii

Edoc load file. All other documents should be provided in PDF or multipage Tif

files with associated .txt file for OCR purposes. Linked documents (for example,

                                            7
       Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 8 of 12




attachments to an email) should be processed to show the parent-child relationship

in the .dii load file.

       5.     If any document requested cannot be produced in full or in part, you

shall state, in writing, the reasons for your inability to produce all or any portion of

the document requested and serve those reasons on all parties at the time requested

for response.

       6.     If any of the documents requested herein are withheld under a claim

of privilege, identify each such document and state the date of the document;

identify its author and addressee, each person to whom copies of the document

were furnished or to whom the contents thereof were communicated; provide a

summary of the subject matter of the document, its present location an custodian,

the basis upon which the asserted privilege is claimed; and indicate the requests to

which the document is responsive.

       7.     If any of the documents requested herein have been destroyed or are

no longer in your possession, custody, or control, furnish a list identifying each

such document; its author and addressee; each person to whom copies of the

document were furnished or to whom the contents thereof were communicated; a

summary of the substance of the document, and, if applicable, the date upon which

it was destroyed and the reason it was destroyed.

                                           8
       Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 9 of 12




      8.      These document requests are continuing in nature, and you are to

serve supplementary responses and make additional documents available should

additional responsive information or documents become known to you after

service of your response hereto.

                                    TIMEFRAME

      Unless otherwise stated, the time period these requests cover is January 2004

to present.

                        REQUESTS FOR PRODUCTION

REQUEST NO. 1:

      Every insurance agreement under which an insurance business may be liable

to satisfy all or part of a possible judgment against You and/or the Estate in this

action, to indemnify You and/or the Estate, or to reimburse You and/or the Estate

for payments made to satisfy the judgment regardless of whether You and/or the

Estate have or intend to make such a claim.

REQUEST NO. 2:

      All Documents You reviewed and/or relied upon in formulating Your

responses to Plaintiffs’ First Set of Interrogatories.

REQUEST NO. 3:

      All Documents Relating or Referring to the Accounting of Estate funds,

                                           9
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 10 of 12




assets, and revenue during the relevant timeframe.

REQUEST NO. 4:

      All Documents showing Donations made to Decedent and/or the Estate

during the relevant timeframe.

REQUEST NO. 5

      All Documents Relating or Referring to payments and/or transfers made by

You and/or the Estate to Guidepost Solutions, Rachel Denhollander, and/or any

other consultant, victim-advocate, or Person who is engaged in public relations,

crisis management, marketing, or rebranding during the relevant timeframe.

REQUEST NO. 6:

      All Documents Relating or Referring to payments and/or transfers made by

You and/or the Estate to any ministry, church, charitable organization, or Person

who is not employed or hired by You during the relevant timeframe.

REQUEST NO. 7:

      All Documents Relating or Referring to payments and/or transfers made by

You and/or the Estate to any Person who alleges or alleged having experienced any

form of abuse or harassment, including sexual and spiritual abuse or harassment,

by Ravi Kumar Zacharias, or to any third party on behalf of any such Person

during the relevant timeframe.

                                        10
      Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 11 of 12




REQUEST NO. 8:

      All Documents Relating or Referring to transfers of any Estate funds,

property, or assets to any offshore bank account(s) during the relevant timeframe.

REQUEST NO. 9:

      All Documents Relating or Referring to payments or transfers made by You

and/or the Estate to any law firm and/or attorney for services Relating to sexual

and spiritual misconduct allegations made against Ravi Kumar Zacharias during

the relevant timeframe.

Dated: August 25, 2021
                                       By:    /s/ Michael L. McGlamry
                                              Michael L. McGlamry
                                              Georgia Bar No. 492515
                                              POPE MCGLAMRY, PC
                                              3391 Peachtree Road, Suite 300
                                              PO Box 19337 (31126-1337)
                                              Atlanta, GA 30326
                                              Telephone: (404) 523-7706
                                              Facsimile: (404) 524-1648
                                              efile@pmkm.com

                                              Brad R. Sohn
                                              Florida Bar No. 98788
                                              Admitted Pro Hac Vice
                                              THE BRAD SOHN LAW FIRM,
                                              PLLC
                                              1600 Ponce De Leon Blvd.
                                              Suite 1205
                                              Coral Gables, FL 33134
                                              Telephone: (786) 708-9750

                                         11
Case 1:21-cv-03161-TWT Document 18-9 Filed 08/25/21 Page 12 of 12




                                    Facsimile: (305) 397-0650
                                    brad@bradsohnlaw.com

                                    Graham LippSmith
                                    Admitted Pro Hac Vice
                                    MaryBeth LippSmith
                                    Admitted Pro Hac Vice
                                    Jaclyn L. Anderson
                                    Admitted Pro Hac Vice
                                    LIPPSMITH LLP
                                    555 S. Flower Street, Suite 4400
                                    Los Angeles, CA 90071
                                    Telephone: (213) 344-1820
                                    Facsimile: (213) 513-2495
                                    g@lippsmith.com
                                    mb@lippsmith.com
                                    jla@lippsmith.com

                                    Attorneys for Plaintiffs




                               12
